NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DONNA MARIE CONNER,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-5106
Appea1 from the United States Court of Federa1
Claims in case no. 09-CV-880, Senior Judge Robert H.
I'Iodges, Jr.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Donna Marie Conner requests that her case be se-
lected for mediation The United States moves for an
extension of time to file its brief Conner opposes. Conner
submits a document titled "Ru1e 8(a)(a) Motion for Injunc-
tion Against Department of Justice . . . /Rep1y to Defen-
dants." The United States moves for an extension of time
to respond to Conner’s motion

CONNER V. US 2
With respect to Conner’s request that her case be se-
lected for mediation, Conner’s case is not eligible for the
court’s mediation program. On1y cases where all parties
are represented by counsel are eligible for the program.
See Appellate Mediation Program Guideline 2. Thus, the
request is denied.
Conner’s motion requesting an injunction appears to
primarily consist of arguments responding to the brief of
the United States. Conner also seeks an injunction "for
removing my case from the Department of Justice and
back to the U.S. Coui't of Appeals for the Federal Circuit,
so that case can advance."
Conner’s case is presently before this court and not
before the Department of Justice. The Department of
Justice represents the United States in this case, but this
court will issue a decision in this case. Thus, Conner’s
motion for an injunction is moot and her submission will
be treated as her reply brief.
Accordingly,
lT IS ORDERED THATI
(1) Conner’s request that her case be selected for me-
diation is denied.
(2) The United States’ motion for an extension of time
to file its brief is granted -
(3) Conner’s motion for an injunction is moot. Her
submission will be treated as her reply brief. A copy of
Conner’s submission and this order will be transmitted to
the merits panel assigned to decide this case.
(4) The United States’ motion for an extension of time
to respond to Conner’s motion is moot.

3
SEP 0 9'2U1[]
Date
cc: Donna Marie Conner
S
Russell J. Upton, Esq.
CONNER V. US
FoR THE CoURT
lsi Jan Horbaly
J an Horbaly
Clerk
FlLED
u.s.c0uRT 0F is FOR
'rHE FEoERAi.Pcil'fi'i:u1T
SEP -0 9 2019
JAN HORBALY
CLERK